PER CURIAM:
Appellants, G.T.W. and S.W., appeal from an order of the Court of Common Pleas of Westmoreland County dismissing exceptions and making final an order terminating their parental rights with regard to their son, B.K.W., age 12, and daughter, D.M.W., age 11. We affirm.
On January 5, 1982, Westmoreland County Children’s Bureau filed a petition seeking the involuntary termination of appellants' parental rights. 23 Pa.C.S. § 2511(a)(2) and (5). A hearing was held on March 10, 1982, and was continued for six months to provide appellants an opportunity to engage in psychotherapy. After the six month period, a hearing was held and the trial judge found no significant improvement had taken place in appellants’ ability to care for their children. The single issue raised in the appeal before us is whether appellants “have received and are willing to continue to receive sufficient mental health treatment such as to cause their attitude and emotional stability to be sufficient to reunify the family and to avoid termination of parental rights.”
This court will not reverse an order for termination of parental rights unless it is apparent the trial court abused its discretion or committed an error of law. In Re Baby Boy P., 333 Pa.Super. 462, 482 A.2d 660 (1984). Of course, the burden of proof on the party seeking to terminate another’s parental rights is one of clear and convincing evidence. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982):
*335Appellants have not requested custody but request that parental rights not be terminated and visitation reinstituted. The children have been under the custody of Westmoreland County Children’s Bureau since 1977. Appellants’ sole challenge to the termination proceeding is that they have improved sufficiently during the six month period of mental health treatment, and termination of their parental rights is no longer warranted.
After reviewing the record, we cannot agree. Both experts who testified at the hearing stated the necessary improvement had not occurred. Dr. Hugh Chavern, Director of the mental health center treating appellants, testified “both seem to be no different than they had been prior”, and “there have been no significant positive changes on the part of either.” (N.T. 10/22/82 p. 4 and p. 7). Gloria Bakin, a licensed psychologist, said “they both continue to exhibit the same behavior that brought them to my office the first time, that is, they showed a tendency toward expansive hostile acting out behavior and people with that behavior pattern generally become abusive parents.” (N.T. 10/22/82 p. 24). There was no other expert testimony with appellants relying only on their own personal testimony and that of the parent of a child for whom they babysat. We cannot say the trial court erred in concluding significant improvement had not occurred.
Order affirmed.
OLSZEWSKI, J., files a concurring opinion.